NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 15 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JAVIER TENORIO PLATA; et al.,                    No. 10-56367

              Plaintiffs - Appellants,           D.C. No. 3:09-cv-00044-IEG-CAB

  and
                                                 MEMORANDUM*
PHILIP H. STILLMAN,

              Appellant,

  v.

DARBUN ENTERPRISES, INC.; et al.,

              Defendants - Appellees.



JAVIER TENORIO PLATA; et al.,                    No. 10-56437

              Plaintiffs - Appellees,            D.C. No. 3:09-cv-00044-IEG-CAB

  v.

DARBUN ENTERPRISES, INC.,

              Defendant - Appellant,

  and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
OEM SOLUTIONS, LLC; et al.,

              Defendants.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Irma E. Gonzalez, Chief District Judge, Presiding

                            Submitted February 13, 2012**
                                Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.

      Plaintiffs appeal the grant of sanctions under 28 U.S.C. § 1927 and the

amount awarded. Darbun cross-appeals the amount of sanctions awarded. The

district court did not abuse its discretion by imposing sanctions. United States v.

Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc). The district court applied

the correct legal standard for § 1927 sanctions. See B.K.B. v. Maui Police Dept.,

276 F.3d 1091, 1107 (9th Cir. 2002); New Alaska Dev. Corp. v. Guetschow, 869

F.2d 1298, 1306 (9th Cir. 1989); Barnd v. City of Tacoma, 664 F.2d 1339, 1343

(9th Cir. 1982). Further, the district court did not abuse its discretion in finding

that plaintiffs’ counsel was reckless because that finding was not illogical,

implausible, or without support in inferences that may be drawn from facts in the

record. Hinkson, 585 F.3d at 1262. Similarly, the district court did not abuse its


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion finding the amount of sanctions either by awarding too much or too

little. Id.

       AFFIRMED.